EXHIBIT (d)(2)(H) Children's Insurance Rider THE UNION CENTRAL LIFE INSURANCE COMPANY Cincinnati, Ohio CHILDREN'S INSURANCE RIDER PERSONS INSURED. This rider insures each child of the insured if the child is: (1) named in the application for this rider; or (2) born after the date of the application; or (3) adopted by the insured after the date of the application and before age 18. This rider does not insure any child less than 15 days old nor after age 25. BENEFIT. We will pay the benefit amount shown in the schedule upon receipt of proof of death of an insured child while this rider is in force. Unless otherwise provided, the benefit will be paid to: (1) the insured, if living; otherwise (2) the insured's spouse, if any; otherwise (3) the estate of the deceased. DEATH OF INSURED.
